July 10, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
     THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,
 GALLAGHER BASSETT SERVICES, INC., AND BELINDA YBARRA, Appellants

NO. 14-11-00216-CV                           V.

                           SUE ANN STINSON, Appellee
                        ________________________________

      Today the Court heard the parties' joint motion to dismiss the appeal from the
judgment signed by the court below on December 17, 2010. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.